 



EXHIBIT 10.15.2
FIRST AMENDMENT
TO THE
ODYSSEY HEALTHCARE, INC.
EMPLOYEE STOCK PURCHASE PLAN
     This amendment is made by Odyssey Healthcare, Inc. (the “Company”) as of
the 6th day of March, 2002;
     WHEREAS, the Company adopted, effective April 1, 2002, the Odyssey
Healthcare, Inc. Employee Stock Purchase Plan (the “Plan”) for the benefit of
its employees;
     WHEREAS, the Company desires to amend the Plan such that its effective date
is July 1, 2002;
     WHEREAS, the Company desires to amend the definition of compensation to
exclude bonuses and other extraordinary items such that the definition is
consistent with other plans maintained by the Company; and
     WHEREAS, pursuant to Section 15 of the Plan, the Company’s compensation
committee is authorized to make the aforementioned revisions.
     NOW, THEREFORE, effective as of the dates set forth herein, the Company
amends the Plan as follows, and except as provided herein, the Plan shall
continue to read in its current state:
     1.      Effective July 1, 2002, Section 6(a) shall be amended in its
entirety to read as follows:

  (a)   General Statement; “Date Of Grant”; “Option Period”; “Date Of Exercise”.
As of July 1, 2002, and continuing while the Plan remains in effect, the Company
shall offer options under the Plan to all Eligible Employees to purchase shares
of Stock. Except as otherwise determined by the Committee, these options shall
be granted on July 1, 2002, and each six month anniversary of such date (each of
which dates is herein referred to as a “Date of Grant”). The term of each option
shall begin on a Date of Grant and shall be for a period ending on the next
subsequent June 30 or December 31 (each such 6 month period shall be referred to
as an “Option Period”). The first day of the first Option Period shall be a Date
of Grant and the last day of such Option Period shall be a “Date of Exercise.”

     2.      Effective July 1, 2002, Section 6(d) shall be amended in its
entirety to read as follows:

  (d)   “Eligible Compensation” Defined. The term “Eligible Compensation” means
the gross (before taxes are withheld) total of all compensation reportable in
box 1 of Internal Revenue Service

 



--------------------------------------------------------------------------------



 



      Form W-2 but, excluding bonuses, tips, commissions, severance pay,
dependent care benefits, company car expenses, employee business expenses,
moving expenses, nonqualified plan distributions, noncash fringe benefits,
third-party disability payments and group life insurance benefits.

     3.      Effective July 1, 2002, Section 14 shall be amended in its entirety
to read as follows:

  14.   Term of the Plan. The Plan shall be effective as of July 1, 2002;
provided that the Plan is approved by the stockholders of the Company within
12 months of the date of adoption by the Board. Notwithstanding any provision in
the Plan, no option granted under the Plan shall be exercisable prior to such
stockholder approval, and, if the stockholders of the Company do not approve the
Plan within 12 months after its adoption by the Board, then the Plan shall
automatically terminate.

     IN WITNESS WHEREOF, a duly authorized officer of the Company has executed
this First Amendment as of the date first above set forth.

            ODYSSEY HEALTHCARE, INC.
      By:   /s/ RICHARD R. BURNHAM         Richard R. Burnham,        Chief
Executive Officer     

 